Citation Nr: 0909525	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for heart disease.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from February 1946 to October 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  A claim of service connection for heart disease was 
denied in October 2002.  That decision was not appealed.

2.  Evidence presented since the October 2002 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied service 
connection for heart disease is final.  38 U.S.C.A. § 7105(c) 
(West 2000); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for heart disease has not been 
presented.  8 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In January and September 2004 and June 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the September 2004 and June 2008 notice 
letters postdated the initial adjudication, but the Board 
finds that no prejudice resulted from the untimeliness of the 
letters.  Initially, the Board notes that the claim was 
readjudicated without taint from the prior decision after the 
September 2004 notice letter.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Additionally, although the claim was not readjudicated after 
the June 2008 notice letter, the veteran had ample time to 
submit evidence and respond to the notice, to include during 
a personal hearing, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing personal 
hearings.  Thus, the Board finds the issue is ready for 
adjudication at this time.  

Request to reopen

The veteran's request for service connection for heart 
disease secondary to in-service rheumatic fever was most 
recently denied in an October 2002 rating decision, and that 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The October 2002 rating decision denied the veteran's claim 
based on lack of evidence that the veteran's heart disease 
and cardiac heart failure were related to in-service 
rheumatic fever.  The decision was based in part on an 
October 2002 VA examiner's finding that the veteran's 
"cardiac heart failure [was] less likely then not due to his 
rheumatic heart disease and acute myocarditis while in 
[service]," that it would be "somewhat unusual" that the 
veteran's chronic atrial fibrillation was related to previous 
rheumatic fever" since it was "much more common in [the 
veteran's] age group," at that "abdominal aortic 
arteriosclerosis and peripheral vascular disease would not be 
directly related at all to rheumatic heart disease".  

Relevant evidence submitted for this claim includes the 
veteran's testimony at two personal hearings and private and 
VA treatment records.  The evidence also includes statements 
from the veteran's private cardiologist which report that the 
veteran is treated for ischemic heart disease, chronic 
congestive heart failure, chronic atrial fibrillation, and 
peripheral vascular disease.  See, e.g., February 2004 and 
June 2005 L. statements.  The Board notes that at his 
December 2008 personal hearing, the veteran testified that 
his private cardiologist had submitted statements relating 
his cardiac condition to the in-service rheumatic fever and 
the veteran testified that this evidence had been associated 
with the claims file.  Review of the evidence reveals 
multiple statements from the physician, but no nexus opinion, 
and it appears that the veteran misunderstood the nature of 
the evidence when he reported it in his testimony.  See 
February 2004 and June 2005 L. statements.  Although this 
evidence is "new," in that it was not previously seen, the 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO.  The 
evidence previously considered already established that the 
veteran had heart disease and that he had rheumatic fever in 
service, and this "new" evidence fails to cure the defects 
presented by the previous decisions, namely the lack of 
competent evidence that chronic heart disease was incurred in 
service or is causally related to the in-service rheumatic 
fever.  

The veteran has also submitted a copy of a March 1947 
treatment record which reports treatment for scarlet fever.  
He has argued that this treatment record indicates that he 
actually had scarlet fever during service, which would mean 
that the previously considered negative nexus opinion was 
irrelevant.  Initially the Board notes that this evidence was 
already considered in both the original November 1956 rating 
decision and the October 2002 rating decision so it is not 
new.  Even assuming it were new, however, review of the 
service treatment records indicates that although the veteran 
was assessed with scarlet fever,  the diagnosis was later 
amended to rheumatic fever.  See May 1947 VA hospital record 
("final diagnosis" was rheumatic fever).  Thus, the March 
1947 treatment record is not material since it neither 
invalidates the negative nexus opinion nor otherwise raises a 
reasonable possibility of substantiating the claim.  

In sum, the Board finds that the evidence submitted in 
conjunction with this claim does not cure the defect 
presented in the earlier decisions and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that new and material evidence has not been 
submitted, and the request to reopen is denied. 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for heart disease.  The request 
to reopen the claim is denied.  


REMAND

Further development is needed on the claim of service 
connection for COPD.  At his December 2008 Board hearing, the 
veteran testified that he had received treatment for his COPD 
from a private physician (Dr. V.) and that this physician had 
linked his COPD to residual scarring from his in-service 
double pneumonia.  At present, there are no records or 
statements from this private physician associated with the 
claims file.  As these records would constitute relevant 
evidence for the claim, they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should request the private 
treatment records referenced in the 
December 2008 hearing.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


